Citation Nr: 0321861	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1946 to July 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denied reopening a claim 
of entitlement to service connection for residuals of 
rheumatic fever.  In September 2000, the Board reopened the 
veteran's claim and remanded it to the RO for additional 
development.


REMAND

The veteran claims that he is entitled to service connection 
for residuals of rheumatic fever.  Additional development is 
necessary before the Board can decide this claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In 
part, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify an appellant and 
his representative of the evidence needed to substantiate a 
claim, and enhanced VA's duty to assist an appellant in 
obtaining and developing that evidence.  Since then, the 
Court of Appeals for Veterans Claims has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not yet 
informed the veteran of the change in the law, provided him 
notice of the applicable provisions of the VCAA, informed him 
of what evidence is needed to support his claim and what 
evidence VA will develop, or developed his claim pursuant to 
that law.  

In light of the foregoing, this case is REMANDED for the 
following development:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the veteran of the applicable 
provisions of VCAA and of the evidence 
needed to support his claim, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

2.  If any evidence is obtained pursuant 
to the aforementioned instruction, the RO 
should consider that evidence in 
readjudicating the veteran's claim.  If 
the RO denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case, which cites the 
provisions governing VA's duties to 
notify and assist, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 



The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  No inference should be drawn 
regarding the ultimate disposition of this appeal.  The 
veteran is free to submit any additional argument or evidence 
he wishes to have considered in connection with this appeal; 
however, he is not required to act unless he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



